Carpenter, J.
The accused was prosecuted for. burglary, while being so armed as clearly to indicate violent intentions. (Gen. Statutes, p. 499, § 7.) The evidence shows that the offense was committed about half-past six o’clock in the evening of January 1st, 1879.
Eor the purpose of showing that it was in the night season, the State was permitted to introduce in evidence, against the objection of the defense, a copy of Beckwith’s Almanac for 1879, in which the hour of sunset for that day is placed at four o’clock and forty-one minutes. There is no error in this. \
The time of the rising or setting of the sun on any given day belongs to a class of facts, like the succession of the seasons, changes of the moon, days of the month and week, &c., of which courts will take judicial notice. The almanac in such cases is used, like the statute, not strictly as ’ evidence, but for the purpose of refreshing the memory of the court and jury.
A question was made whether the prisoner was the perso»| who committed the offense. On this question evidence waP offered by the State and by the accused. The court said to the jury that it was their duty to decide upon which- side of this question of identity was the weight of evidence. The' defendant excepted.
If the court intended by this to say that the accused should be convicted if the bare preponderance of proof on this question was with the State, and the jury so understood it, it was clearly erroneous. But it is obvious that the court did not so intend, and that the jury did not so understand it. Indeed *181they could not so understand it without imputing to the court the most glaring inconsistency. The question of identity was a vital one. If the State was not right in its claim the accused could not be convicted. The jury were told, in another part of the charge, that in order to convict the accused, the State must prove beyond any reasonable doubt that he committed the burglary. In an issue so simple the jury could not fail to comprehend that the question of identity was, or might be, equivalent to the question of guilt or innocence. When they were subsequently told that on that question they were to decide on whicl/side' the weight of the evidence was, they must have understood that if the weight of evidence was with the defendant he must of course be acquitted; if it was with the State, then that a mere turning of the scale was not sufficient, but the proof must be so strong as to convince them beyond a reasonable doubt. In that way the two parts of the charge' harmonize with each other, and the charge is made, as a. whole, consistent and legally correct.
Moreover, this question of reasonable doubt, as applied to the trial of criminal causes, is not only elementary law, but it is so firmly fixed in the popular mind that it is difficult to find a juryman who does not understand it; and if the court should attempt to deprive a prisoner of the benefit of a reasonable doubt, the jury would be almost certain to exercise their prerogative as judges of the law and disregard the instruction of the court. We say this, not that any such attempt could be justified'op that ground, but as a consideration which makes it reasonably certain that the jury in this case understood the charge as we have interpreted it.
The court also charged the jury that the State must prove, not only that the accused committed the burglary, but that in the perpetration thereof he was so armed as clearly to indicate violent intentions. This charge was correct. Not only so, but the fact that the prisoner was so armed when he emerged from the house, immediately after the commission of the offense, was sufficient evidence to justify the finding of the jury upon that point.
We also think that the jury found correctly upon the evi*182dence that it was in the night season. The evidence showed that it was nearly two hours after sunset. There was some evidence on the question of light; but in order to avail the defense it is not sufficient that there was light enough caused by the moon, street lights, or lights from buildings, aided by newly-fallen snow, to enable one to discern the features of another; there must be daylight enough left for that purpose.
There were other questions of minor importance made in the case; but they do not appear to have been made in the court below, and we have no occasion to consider them here.
A new trial is not advised.
In this opinion the other judges concurred.